Name: Commission Regulation (EEC) No 2865/88 of 16 September 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 88 Official Journal of the European Communities No L 257/ 15 COMMISSION REGULATION (EEC) No 2865/88 of 16 September 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of be$f in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 2750/88 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (% the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 26 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 198 , 26. 7. 1988, p. 24. (3) OJ No L 168 , 27 . 6 . 1987, p. 22. I4) OJ No L 245, 3 . 9 . 1988, p. 11 . O OJ No L 261 , 26 . 9 . 1978, p. 5 . (6) OJ No L 81 , 26. 3 . 1988 , p. 43 . No L 257/ 16 Official Journal of the European Communities 17. 9 . 88 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark CR, CO Germany AU, AR, CR, CO Spain AU, AR, AO France AU, AR Ireland CU Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (z) AU2 304,002 243,202 228,002 AU3 299,826 239,861 224,870 AR2 286,306 229,045 214,730 AR3 282,204 225,763 211,653 A02 274,412 219,530 205,809 A03 270,242 216,194 202,682 CU2 307,089 245,671 230,317 CU3 302,871 242,297 227,153 CU4 294,434 235,547 220,826 CR3 289,469 231,575 217,102 CR4 281,054 224,843 210,791 C03 272,545 218,036 204,409 (^ Conversion coefficient 0,80 . (2) Conversion coefficient 0,75 .